DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This correspondence is in response to applicant’s reply filed on 02/23/2021.  Claims 21-34 are pending.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney William Wintour on June 3, 2021.
The application has been amended as follows: 
21. (Currently amended) A system including an accessory, and a container with a lid and a bucket portion, the bucket portion including a lip on at least one side of a top part of the bucket portion and a through opening in the lip extending downward and another connected recessed outward opening from the lip and a lid that that goes over the through opening on the lip and is flat above the connected recessed outward opening from the lip, the accessory comprising: an integral L shaped bracket with two extensions at a right angle to each other; a first one of the extensions being configured to cooperate with the through opening in the lip of the bucket portion for a notch in the second one of the extensions, wherein said second extension accommodates said connected recessed outward opening and is configured to provide support and stability for the bracket and to permit the lid to close flat against the lip of the bucket portion with the bracket extending between the lid and the bucket.
22[[23]]. (Currently Amended) The system of claim [[1]]21, further comprising a shelf.
23[[24]]. (Currently Amended) The system of claim [[1]]21, further comprising a cup holder.

24[[25]]. (Currently Amended) The system of claim [[1]]21, further comprising a cutting board.
25[[26]]. (Currently Amended) The system of claim [[1]]21, further comprising a fishing rod holder.
26[[27]]. (Currently Amended) The system of claim [[1]]21, further comprising an attachment structure on the second one of the extensions configured to support a plurality of attachments.
27[[28]]. (Currently Amended) The system of claim [[27]]26, wherein one of said plurality of attachments is a shelf.

28[[29]]. (Currently Amended) The system of claim [[27]]26, wherein one of said plurality of attachments is a cup holder.
29[[30]]. (Currently Amended) The system of claim [[27]]26, wherein one of said plurality of attachments is a cutting board.
30[[31]]. (Currently Amended) The system of claim [[27]]26, wherein one of said plurality of attachments is a fishing rod holder.
31[[32]]. (Currently Amended) The system of claim [[1]]21, wherein said container is a cooler.
32[[33]]. (Currently Amended) The system of claim [[1]]21, wherein said first one of the extensions is tapered to allow quick installation through the opening in the lip of the bucket portion.
33[[34]]. (Currently Amended) The system of claim [[1]]21, further comprising a retaining device on the first one of the extensions for retaining the bracket in the through opening in the lip of the bucket portion.
Drawings
The drawings were initially objected to, as not depicting the notch, as claimed.  However, this limitation was found in Figs. 4-5.  The drawing objections have been withdrawn.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The reason for the allowance of the claims in this case, is the structural limitations drawn to the container, having a lid and bucket portion, and an integral L shaped bracket having two extensions at a right angle to each other, a first one of the extensions being configured to cooperate with a through .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 20190127109 to Johnson and US 20180073801 to Murphy teach accessory mounting systems for containers having a lid and bucket portion, but fail to teach a notch in the bracket, which connects to the bucket portions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D MCDUFFIE whose telephone number is (571)272-3832.  The examiner can normally be reached on M-F, 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Michael McDuffie/Examiner, Art Unit 3632                                                                                                                                                                                                        18-Jun-21

/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632